          Case 1:20-cv-09526-JPC Document 46 Filed 02/02/21 Page 1 of 1
                                                                          E. Evans Wohlforth
                                                                          Director

                                                                          Gibbons P.C.
                                                                          One Gateway Center
                                                                          Newark, NJ 07102-5310
                                                                          Direct: 973-596-4879 Fax: 973-639-6486
                                                                          ewohlforth@gibbonslaw.com




                                         February 2, 2021

VIA ECF & E-MAIL (CronanNYSDChambers@nysd.uscourts.gov)
Hon. John P. Cronan, U.S.D.J.
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:     Valentini v. Group Health Incorporated, et al., No. 1:20-cv-09526

Your Honor:

        This firm, along with co-counsel Post & Post LLC, represent Defendants, CareCore
National LLC d/b/a eviCore (“eviCore”), the entity named in the Complaint as Group Health
Incorporated now formally EmblemHealth Plan, Inc. (hereinafter for the avoidance of confusion
“GHI”) and Emblem Health, Inc. (“Emblem”) (collectively “Defendants”), in the above action.
As Your Honor is aware, eviCore and GHI are each entitled to file a 10-page reply memorandum
of law in further support of their respective Motions to Dismiss. We write to respectfully request
leave to file a single, 17-page reply memorandum of law in response to the single, 40-page
opposition memorandum of law filed by Plaintiffs. Plaintiffs have consented to this request.
Should this request meet with the Court’s approval we ask that the Court “So Order” this letter and
grant the relief requested herein.

       We thank Your Honor for your kind consideration of this matter. Please do not hesitate to
have the Court’s staff contact us if anything further is required or we may be of any service to the
Court whatsoever.



                                                     Respectfully submitted,

                                                      s/ E. Evans Wohlforth, Jr.

                                                      E. Evans Wohlforth, Jr.

cc: Steve Cohen, Esq. (via ECF and email)
    Jordan K. Merson, Esq. (via ECF and email)
